department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun svgnihcom hudezn -o0 the palts legend hospital a company m plan x contract c association y bank o account w state s court n this is in response to a letter dated date as supplemented by correspondence dated date date and date in which your authorized representative requests on your behalf a series of letter rulings under sec_401 sec_415 sec_402 sec_511 and sec_512 of the internal_revenue_code the following facts and representations support your ruling_request hospital a maintains plan x which is a money_purchase_pension_plan intended to meet the requirements of sec_401 of the code from the inception of plan x until date plan x's assets were held in their entirety in contract c a group_annuity_contract issued by company m the form of contract c as well as the original plan documentation was negotiated by association y and company m although hospital a is a member of association y it did not participate in the negotiation or drafting of contract c member hospitals of association y could elect to participate in contract c and hospital a elected to do so page neither contract c as originally effective nor its first amendment provided for any reduction in the value of plan assets in the form of surrender fees investment liquidation fees or any other deferred expense charge amendment to contract c was adopted on date but by its terms was made retroactively effective to date for the first time since the inception of plan x amendment imposed a reduction on the value of plan x assets by applying surrender and investment liquidation fees surrender fee on all funds withdrawn from contract c by hospital a hospital a did not agree to the adoption of amendment nor did it participate in any negotiations leading to the alleged adoption of that amendment amendment was executed only by association y and company m subsequent to adoption of amendment hospital a elected to transfer all assets held under contract c to another investment medium to that end hospital a demanded that company m transfer all plan x assets to the new investment medium with no reduction for the surrender fee hospital a contended that company m had no contractual or other legal authority to impose the surrender fee because neither hospital a nor plan x's participants or beneficiaries had agreed to any such changes company m refused to transfer any of plan x's assets absent imposition of the surrender fee hospital a determined in the exercise of its fiduciary discretion that it was in the best interest of plan x to nonetheless transfer plan assets to another investment medium the transfer occurred on date consistent with its interpretation of amendment company m reduced the value of plan x assets transferred by approximately percent which it claimed as the surrender fee hospital a subsequently instituted a law suit on behaif of plan x against company m in ‘court n a court of competent jurisdiction the case was tried and the court determined that company m's imposition of the surrender fee violated contract c the court awarded to hospital a the full surrender fee withheld by company m along with compensation_for economic losses and attorney's_fees the award included interest which is required to be determined under specific provisions of the law of state s the case was appealed to the highest appellate court in state s and was upheld all appeals have now been exhausted and the time for appealing any additional issues in the case has expired hospital a intends to make a replacement payment to plan x consisting of the proceeds of its court n suit against company m plus interest to be allocated on a pro_rata basis to the accounts of participants and former participants who were adversely affected by the wrongfully imposed surrender fee the accounts of participants and former participants will be restored as of the date the surrender fee was imposed plus an interest adjustment from that date forward the interest adjustment to plan x accounts has two components interest for the period from the date the surrender fee was wrongfully imposed until the court ordered payment was actually made to hospital a will be determined in accordance with the provisions of the law of state s applicable to the payment made to hospital a interest for the period from the date payment was made to hospital a date until the replacement payment is made to plan x is being determined as follows on the day hospital a received the payment composed of the surrender fee and the interest adjustment it deposited the payment in account w at bank o interest is accruing on the deposit in accordance with the terms of account w until the deposit and the interest accrued to date are paid to plan x page based on the above you through your authorized representative request the following letter rulings that the replacement payment will not be considered a contribution or other payment that may adversely affect the qualified status of plan x under code sec_401 that the replacement payment will not be considered a contribution for purposes of code sec_415 that the allocation of the replacement payment to participants’ accounts will not cause participants their beneficiaries or their estates to currently recognize gross_income in the tax_year of the replacement pursuant to code sec_402 with respect to your ruling requests code sec_401 generally provides that the contributions or benefits provided under a qualified_retirement_plan may not discriminate in favor of highly compensated employees code sec_415 provides in part that a_trust which is part of a pension profit- sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 a if a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributees under such plan the service has analyzed the facts in this case and has arrived at the following conclusions the replacement payment has several components initially it is a substitute for contributions that wére wrongfully deducted from plan x participant accounts when the surrender fee was imposed insofar as the contributions were previously subject_to the requirements of code sec_401 and sec_415 the replacement payment as a substitution therefore will not be subject thereto secondly the replacement payment is a substitute for earnings on contributions made to plan x the earnings portion of the replacement payment has several components included is an earnings component that refers to earnings from the date the surrender fee was imposed on plan x until the date hospital a received the court ordered payment from company m a second eamings component refers to earnings computed page from the date hospital a received the court ordered payment from company m until the date the replacement payment will actually be paid to plan x all of the earnings components of the replacement payment are substitutes for earnings that plan accounts would have accrued during the relevant periods had the surrender fee not been imposed in this regard sec_415 would not be applicable to the portion of the payment representing such earnings and the fact that the payment is being allocated on a pro_rata basis would obviate concerns about sec_401 with respect to sec_402 of the code the allocation of the replacement payment to the accounts of participants and former participants is not taxable to participants and former participants until such allocation is distributed therefore with respect to your ruling requests the service concludes as follows that the replacement payment will not be considered a contribution or other payment that may adversely affect the qualified status of plan x under code sec_401 that the replacement payment will not be considered a contribution for purposes of code sec_415 that the allocation of the replacement payment to participants’ accounts will not cause participants their beneficiaries or their estates to currently recognize gross_income in the tax_year of the replacement pursuant to code sec_402 this ruling is based on the facts and representations contained therein no opinion is expressed as to the federal_income_tax consequences with respect to the transactions described above under any other provisions of the code additionally the representation made herein that the accounts of participants and former participants will be restored is like all factual representations made to the internal_revenue_service in applications for rulings and is subject_to verification on audit by service field personnel a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office page if you have any questions please call at sincerely yours wy frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
